Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
IDS filed 7/20/22 has been considered.


Claims 1-20  are allowed.
	Claims 1-20  are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “merging on a minute by minute basis online data and offline data from disparate data sources to produce merged data that accounts for what occurred chronologically; determining for each UV session initiated at the online medium within the attribution window of time for the spot that aired on the offline medium, whether a conversion event occurred at the online medium; computing on a minute by minute basis, user level fuzzy likelihoods of UVs initiating UV sessions at the online medium within the attribution window of time because of the spot that aired offline; determining by the computer utilizing the fuzzy likelihoods, a conversion rate that reflects an attribution of the spot that aired on the offline medium to the overall conversion rate of the UVs to the online medium in the attribution window of time; and generating a visualization of the attribution of the spot that aired on the offline medium to the overall conversion rate of the UVs to the online medium in the attribution window of time”  Inter alia, independent claims 8,15  cite similar limitations.
	The closest prior art Avedissian teaches attribution online conversions to offline medium.    None of these references disclose “merging on a minute by minute basis online data and offline data from disparate data sources to produce merged data that accounts for what occurred chronologically; determining for each UV session initiated at the online medium within the attribution window of time for the spot that aired on the offline medium, whether a conversion event occurred at the online medium; computing on a minute by minute basis, user level fuzzy likelihoods of UVs initiating UV sessions at the online medium within the attribution window of time because of the spot that aired offline; determining by the computer utilizing the fuzzy likelihoods, a conversion rate that reflects an attribution of the spot that aired on the offline medium to the overall conversion rate of the UVs to the online medium in the attribution window of time; and generating a visulation of the attribution of the spot that aired on the offline medium to the overall conversion rate of the UVs to the online medium in the attribution window of time”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426